

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD
(PERFORMANCE SHARE AWARD)


LEIDOS HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN
Leidos Holdings, Inc. (the “Company”) hereby grants this Restricted Stock Unit
Award (the “Award”) of the number of Restricted Stock Units set forth in this
Notice of Grant of Restricted Stock Unit Award (the “Notice”) to the Grantee
designated in this Notice, pursuant to the provisions of the Company’s 2017
Omnibus Incentive Plan (the “Plan”) and subject to certain restrictions as
outlined below in this Notice and the additional provisions set forth in the
attached Terms and Conditions of Restricted Stock Units Award (the “Terms”).
Together, this Notice, the attached Terms and all exhibits and appendices hereto
constitute the “Agreement.” The terms and conditions of the Plan are
incorporated by reference in their entirety into this Agreement. When used in
this Agreement, the terms that are defined in the Plan shall have the meanings
given to them in the Plan, as modified herein (if applicable).


Award Details:     The Grantee’s name, the number of Restricted Stock Units
awarded and the Grant Date can be found in the Grant Summary located in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).


Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested as follows:


(a)    Performance-Vesting Condition. The number of Restricted Stock Units that
become earned and vested (if any) will be determined based on performance during
the Performance Period in accordance with the provisions of Exhibit A.


(b)    Time-Vesting Conditions. In addition to the performance-vesting condition
stated above, subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested, and shares of Stock shall
be issued in settlement of vested Restricted Stock Units, in accordance with the
following schedule, in the event the Grantee does not have a Separation from
Service prior to the applicable vesting date(s):


Vesting Date
% Vesting
 
End of Performance Period
100% (after performance adjustment)



Only a whole number of Restricted Stock Units will become vested as of any given
vesting date. If the number of Restricted Stock Units determined as of a vesting
date is a fractional number, the number vesting will be rounded down to the
nearest whole number with any fractional portion carried forward. Exhibit B to
this Notice sets forth the terms and provisions regarding treatment of the Award
upon Separation form Service. No Restricted Stock Units shall become earned and
vested following the Grantee’s Separation from Service except as otherwise
expressly provided in Exhibit B to this Notice or as otherwise provided pursuant
to the terms of the Plan.


Award Acceptance: The Grantee must accept the Agreement electronically pursuant
to the online acceptance procedure established by the Company by no later than
three months following the Grant Date. If the Grantee does not accept the
Agreement through the online acceptance process by that date, or such other date
that may be communicated, the Company will automatically accept the Agreement on


1
PSA    

--------------------------------------------------------------------------------




the Grantee’s behalf. If the Grantee declines the Agreement, the Award will be
canceled and the Grantee will not be entitled to any benefits from the Award nor
any compensation or benefits in lieu of the canceled award.




2
PSA    

--------------------------------------------------------------------------------





EXHIBIT A


Performance-Vesting Condition


(a)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


“Determination Date” means the date on which the Committee certifies whether and
to what extent the Performance Goals have been achieved, which shall be no later
than March 15 following the end of the Performance Period.


“Performance Goals” means the performance goals specified in paragraph (b)
below.


“Performance Period” means the period of three consecutive fiscal years of the
Company, with the first such fiscal year being the year in which the Grant Date
occurs.


[add defined terms as needed of the specific performance metrics]


(b)     Performance Goals. Pursuant to this Award, the number of shares of
Stock, if any, that the Grantee may be entitled to receive will be based on the
performance level achieved for ____________________ [insert relevant performance
measures] over the Performance Period. Each performance measure is weighted as
follows: _______________ [insert weighting if multiple measure]. The payout for
each measure will be determined separately based on the performance level
achieved for each measure at the end of the Performance Period. The following
sets forth the specific performance goals and payout scales:


[insert applicable performance goals and payout scales for the performance
period]
    














A-1    
PSA

--------------------------------------------------------------------------------





EXHIBIT B


Separation from Service and Change in Control


(a)    Impact of Separation from Service; Change in Control. If the Grantee has
a Separation from Service before any of the vesting date(s) specified under
“Vesting Schedule” in the Notice, then any unearned Restricted Stock Units shall
become earned and vested or be canceled depending on the reason for Separation
from Service as follows:
 
(i)    Death. If the Grantee has a Separation from Service due to the Grantee’s
death, any unearned Restricted Stock Units shall become immediately earned and
vested as of the date of such Separation from Service assuming target
performance. In addition, in the event of the Grantee’s death after Separation
from Service due to Disability, Involuntary Termination without Cause or Special
Retirement, any Restricted Stock Units that had not yet become earned and vested
in accordance with the schedule set forth under “Vesting Schedule” in the Notice
shall become immediately earned and vested as of the date of such death assuming
target performance.
 
(ii)    Disability, Involuntary Termination without Cause or Special Retirement.
If the Grantee has Separation from Service due to (A) Disability, (B)
Involuntary Termination without Cause that occurs at least six months after the
Grant Date, or (C) Special Retirement, a prorated portion of any unearned
Restricted Stock Units shall become earned and vested in accordance with the
schedule set forth under “Vesting Schedule” in the Notice (including the
performance condition) as if the Grantee had not had a Separation from Service.
Any such vested Restricted Stock Units shall not be paid until the Determination
Date. Such prorated vesting shall be determined as follows: (A) the total target
number of Restricted Stock Units granted shall be multiplied by the Pro Rata
Fraction, rounded up to the next whole number, and (B) such prorated target
Restricted Stock Units shall be adjusted for performance results as provided
under Exhibit A. Any such continued vesting shall be subject to the following
additional requirements: (x) the Grantee must execute, deliver and not revoke,
no later than sixty (60) days following Separation from Service, a general
release of claims if requested by, and in a form satisfactory to, the Company,
and (y) the Grantee complies with the requirements of Section 8(m) of the Terms
(regarding compliance with post-employment covenants).


(iii)    Change in Control. Notwithstanding anything in this Agreement to the
contrary but subject to the provisions of Section 15.3.1(i) of the Plan, if (A)
a Change in Control occurs and (B) the Grantee has a Change in Control
Termination, then any unearned Restricted Stock Units then the Restricted Stock
Units shall become immediately earned and vested as of the date of such Change
in Control Termination at the greater of (y) target or (z) the actual level of
performance under Exhibit A determined as if the Performance Period had ended as
of the Company’s fiscal quarter end preceding the Change in Control.


(iv)      Any other Separation from Service. If the Grantee has a Separation
from Service for any reason other than as specified in subparagraphs (i) through
(iii) above, any Restricted Stock Units that were not already earned and vested
pursuant to the schedule specified under “Vesting Schedule” in the Notice as of
the date of the Separation from Service shall be immediately canceled as of the
date of Separation from Service.


(b)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
        


B-1    
PSA

--------------------------------------------------------------------------------




“Cause” for the termination of the Grantee’s employment with the Company will be
deemed to exist if the Grantee:
(i)
has been convicted, or entered a plea of nolo contendere, for committing an act
of fraud, embezzlement, theft or other act constituting a felony (other than
traffic related offenses or as a result of vicarious liability);

(ii) 
willfully engages in illegal conduct or gross misconduct that is significantly
injurious to the Company, including the Grantee’s material breach of his or her
obligations under any written Company policy, including any code of ethics or
conduct, which is not cured, if curable, within ten (10) days after the Company
notifies the Grantee of such breach; however, no act or failure to act on the
Grantee’s part shall be considered “willful” unless done or omitted to be done
by the Grantee not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company; or

(iii) 
fails to perform his or her duties in a reasonably satisfactory manner after the
receipt of a notice from the Company detailing such failure if the failure is
incapable of cure, and if the failure is capable of cure, upon the failure to
cure such failure within 30 days of such notice or upon its recurrence.

“Change in Control Termination” means the Grantee’s Separation from Service on
or within two years after a Change in Control if such Separation from Service is
either (i) by action of the Company or the Grantee’s employing Subsidiary
without Cause or (ii) by action of the Grantee with Good Reason.


“Disability” means the status of disability determined conclusively by the
Company based upon certification of disability by the Social Security
Administration or, to the extent compliant with Section 409A, upon such other
proof as the Company may require, effective upon receipt of such certification
or other proof by the Company.
        
“Good Reason” means the occurrence of any of the following events or conditions
without the Grantee’s prior written consent:


(i)
any material adverse change in the Grantee’s authority, duties or
responsibilities (including reporting responsibilities) from the Grantee’s
authority, duties or responsibilities as in effect at any time within 90 days
preceding the date of the Change in Control or at any time thereafter;

(ii)
a material reduction in Grantee’s base salary or any failure to pay the Grantee
any cash compensation to which the Grantee is entitled within 15 days after the
date when due;

(iii)
the imposition of a requirement (other than for reasonably required travel on
Company business which is not materially greater in frequency or duration than
prior to the Change in Control) that the Grantee be based at any place outside a
50-mile radius from the Grantee’s principal place of employment immediately
prior to the Change in Control and which has a material adverse effect on the
Grantee’s commuting requirements; or



B-2    
PSA

--------------------------------------------------------------------------------




(iv)
if the Grantee is a participant in the Company’s Executive Severance Plan, any
other event that constitutes “Good Reason” under that plan.

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder unless (i) the Grantee provides
written notice to the Company identifying the applicable event or condition
within 120 days of the occurrence of the event or the initial existence of the
condition, (ii) the Company fails to remedy the event or condition within a
period of 30 days following such notice, and (iii) the Grantee’s Separation from
Service occurs within 90 days after the date the Company fails to remedy the
event or condition.
“Involuntary Termination without Cause” means a Grantee’s Separation from
Service by action of the Company or the Grantee’s employing Subsidiary without
Cause, including due to divestiture by the Company of the business unit with
which the Grantee is employed.


“Pro Rata Fraction” means a fraction, the numerator of which is the number of
days from the first day of the Performance Period through the date of
Involuntary Termination without Cause, and the denominator or which is the total
number of days in the Performance Period.


“Special Retirement” means a Grantee’s Separation from Service on or after the
first anniversary of the Grant Date for any reason other than death or by the
Company or employing Subsidiary for Cause after the Grantee has attained at
least age 59-1/2 and either (i) the Grantee has at least ten years of Service or
(ii) the Grantee’s combined age and years of Service equals at least 70. The
Company’s determination of years of Service for such purpose shall be final and
binding on all parties. Notwithstanding the foregoing, if the Grantee’s
Separation from Service during the two-year period following a Change in Control
could be treated as either a Special Retirement or a Change in Control
Termination, it shall be treated as a Change in Control Termination to the
extent permitted by Section 409A.








B-3    
PSA

--------------------------------------------------------------------------------





LEIDOS HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD


The Restricted Stock Unit Award (the “Award”) granted by Leidos Holdings, Inc.
(the “Company”) to the Grantee specified in the Notice of Grant of Restricted
Stock Unit Award (the “Notice”) to which these Terms and Conditions of
Restricted Stock Unit Award (the “Terms”) are attached, is subject to the terms
and conditions of the Plan, the Notice, these Terms. The terms and conditions of
the Plan are incorporated by reference in their entirety into these Terms. The
Notice and these Terms (including any exhibits or appendices) together
constitute the “Agreement.” A Prospectus describing the Plan has been delivered
to the Grantee. The Plan itself is available upon request. When used in this
Agreement, the terms which are defined in the Plan shall have the meanings given
to them in the Plan, as modified herein (if applicable). For purposes of these
Terms, any reference to the Company shall include a reference to any Subsidiary.


1.
Grant of Units.



(a)    As of the Grant Date set forth in the Notice, Leidos Holdings, Inc.
grants to the Grantee the number of Restricted Stock Units (“Units”) set forth
in the Notice. Each Unit represents the right to receive one share of Stock at a
future date after the Unit has become earned and vested, subject to the terms
and conditions of this Agreement.


(b)    The Units covered by this Award shall become earned and vested in
accordance with the schedule set forth in the Notice. Each earned and vested
Unit shall be settled on the date(s) specified in the Notice by issuance of one
share of Stock on or as soon as administratively practicable (but no more than
75 days) after the applicable vesting and/or settlement date specified in the
Notice, subject to the requirements of the Plan and this Agreement.


(c)    Units constitute an unfunded and unsecured obligation of the Company. The
Grantee shall not have any rights of a stockholder of the Company with respect
to the shares of Stock underlying the Units unless and until the Units become
earned and vested and are settled by the issuance of shares of Stock. Upon
issuance of shares of Stock in connection with the settlement of vested Units,
the Grantee shall be the record owner of the shares of Stock unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).


(d)    Units earned will receive dividend equivalents paid in cash (without
interest) based on the dividend rates in effect during the vesting period
applied to the number of Units the Grantee earns, which will be subject to the
vesting provisions set forth in the Notice. Cash dividend equivalents accrued on
the earned Units will be paid in cash on or about the same time the earned Units
are settled and paid.




1    
RSU Standard Terms



--------------------------------------------------------------------------------




(e)    Notwithstanding any provision herein to the contrary, payment of Units
that become earned and vested under this Agreement may be deferred under the
terms of the Company’s Key Executive Stock Deferral Plan (or any similar plan or
program) in which the Grantee is eligible to participate, subject to the terms
and conditions of such plan and the requirements of Section 409A. Any Units
deferred under any such plan shall be administered in accordance with the terms
and provisions of such plan.


2.
Restrictions. Subject to any exceptions set forth in this Agreement, until such
time as the Units become earned and vested and are settled in shares of Stock in
accordance with Section 1, the Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Units or the rights relating thereto shall
be wholly ineffective and, if any such attempt is made, the Units will be
forfeited by the Grantee and all of the Grantee’s rights to such Units shall
immediately terminate without any payment of consideration by the Company.



3.
Cancellation of Rights. If any portion of the Units fail to become earned and
vested (for example, because the Grantee fails to satisfy the vesting conditions
specified in the Notice prior to a Separation from Service), then such Units
shall be immediately forfeited as of the date of such failure and all of the
Grantee’s rights to such Units shall immediately terminate without any payment
of consideration by the Company.



4.
Responsibility for Taxes.



(a)    Regardless of any action the Company takes with respect to any or all
income tax, payroll tax or other tax-related withholding (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
owed by the Grantee is and remains the Grantee’s responsibility and that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Units or the subsequent sale of shares of Stock acquired
upon vesting; and (ii) does not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Grantee’s liability for
Tax-Related Items.


(b)    Prior to vesting of the Units, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Grantee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Grantee from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company or
from proceeds of the sale of the shares of Stock. Alternatively, or in addition,
to the extent permissible under applicable law, the Company may (i) sell or
arrange for the sale of shares of Stock that the Grantee acquires to meet the
withholding obligation for Tax-Related Items, and/or (ii) withhold in shares of
Stock, provided that the Company only withholds the amount of shares of Stock
necessary to satisfy no more than the maximum withholding amount. Finally, the
Grantee shall pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold as a result of the Grantee’s participation
in the Plan that


2    
RSU Standard Terms



--------------------------------------------------------------------------------




cannot be satisfied by the means previously described. The Company may refuse to
issue and deliver shares of Stock in payment of any earned and vested Units if
the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items as described in this Section 4.


5.
Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee’s decision to participate in the Plan
is completely voluntary. Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.



6.
Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Stock with respect to this Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Stock is listed, (iii) any
applicable Company policy or administrative rules, and (iv) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.


7.
Non-Solicitation and Non-Competition.


(a)    Applicability. The provisions of this Section 7 apply to Awards made to
employees of the Company, and not Awards made to Non-Employee Directors.


(b)    Solicitation of Employees. The Grantee agrees that, both while in Service
and for one year after Separation from Service, the Grantee will not solicit or
attempt to solicit any employee of the Company to leave his or her employment or
to violate the terms of any agreement or understanding that employee may have
with the Company. The foregoing obligations apply to both the Grantee’s direct
and indirect actions, and apply to actions intended to benefit the Grantee or
any other person, business or entity.


(c)          Solicitation of Customers. The Grantee agrees that, for one year
after Separation from Service, the Grantee will not participate in any
solicitation of any customer or prospective customer of the Company concerning
any business that:


(i)involves the same programs or projects for that customer in which the Grantee
was personally and substantially involved during the 12 months prior to
Separation from Service; or
(ii)has been, at any time during the 12 months prior to Separation from Service,
the subject of any capture effort, bid, offer or proposal activity by the
Company in respect of that customer or prospective customer, or any negotiations
or discussions about the possible performance of services by the


3    
RSU Standard Terms



--------------------------------------------------------------------------------




Company to that customer or potential customer, in which the Grantee was
personally and substantially involved.


In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which the Company provides (or may reasonably provide) goods or services.


(d)    Non-Competition. To the extent allowed by and consistent with applicable
law, the Grantee agrees that, for one year after Separation from Service, the
Grantee will not, directly or indirectly, on behalf of the Grantee or any other
person or entity other than the Company, perform on any program, or provide
oversight on any program, product, or service: (i) that would cause the Grantee
to use, disclose, or access confidential or proprietary Company information;
and/or (ii) with which Recipient was personally and substantially involved
during the 12 months prior to Separation from Service, or that is competitive
with any such program, product, or service; and/or (iii) that is associated with
any program, product or service that was the subject of any capture effort, bid,
offer or proposal activity by the Company in which the Grantee was personally
and substantially involved during the 12 months prior to Separation from
Service.


(e)    Remedies. The Grantee acknowledges and agrees that a breach of any of the
promises or agreements contained in this Section 7 will result in immediate,
irreparable and continuing damage to the Company for which there is no adequate
remedy at law, and the Company will be entitled to injunctive relief, a decree
for specific performance, and other relief as may be proper, including money
damages.

8.
Miscellaneous.



(a)    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by intraoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the Grantee
from time to time; and to the Grantee at the Grantee’s electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Grantee, by notice to the
Company, may designate in writing from time to time.


(b)    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.


(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.




4    
RSU Standard Terms



--------------------------------------------------------------------------------




(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.


(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable Federal law.


(f)    Venue. Any arbitration, legal or equitable action or any proceeding
arising directly, indirectly, or otherwise in connection with, out of, related
to or from the Agreement, or any provision hereof, shall exclusively be filed
and adjudicated in Fairfax County, Virginia and no other venue.


(g)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.


(h)    Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment may, without the consent of the Grantee, materially impair the
Grantee’s rights with respect to the Award. The Committee shall have full
authority and discretion, subject only to the terms of the Plan, to decide all
matters relating to the administration or interpretation of the Plan, the Award,
and the Agreement, and all such action by the Committee shall be final,
conclusive, and binding upon the Company and the Grantee.
(i)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the Company
or affect the right of the Company to terminate the Grantee’s employment or
service at any time.


(j)    Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.


(k)    Additional Acknowledgments. By accepting this Award, the Grantee
acknowledges and agrees that this Award is subject to the general terms
applicable to Awards granted to employees outside the U.S. set forth in the
Appendix A hereto. Appendix A constitutes part of this Agreement. Please review
the provisions of Appendix A carefully, as this Award will be null and void
absent the Grantee’s acceptance of such provisions. Leidos Holdings, Inc.
reserves the right to impose other requirements on the


5    
RSU Standard Terms



--------------------------------------------------------------------------------




Award to the extent that Leidos Holdings, Inc. determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Award and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


(l)    Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) the Company’s compensation recoupment policy adopted on June 18, 2009, as
in effect from time to time (the “Compensation Recoupment Policy”), all to the
extent determined by the Committee to be applicable to the Grantee.


(m)    Restrictive Covenants. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that the Grantee has materially breached any employment-related covenants,
including the covenants set forth in Section 7 above (if applicable to the
Grantee), the Company will be entitled to (i) cause any unvested portion of the
Award to be immediately canceled without any payment of consideration by the
Company and (ii) recover from the Grantee in its sole discretion some or all of
the shares of Stock (or proceeds received by the Grantee from such shares of
Stock) paid to the Grantee pursuant to this Agreement. The Grantee recognizes
that if the Grantee breaches any such covenants, the losses to the Company may
amount to the full value of any shares of Stock paid to the Grantee pursuant to
this Agreement.


(n)    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
    






6    
RSU Standard Terms

